By the Court,

Nelson, Ch. J.
There is nothing in the several objections taken to the recovery.
The declaration sets out the guaranty according to its legal effect, covering a credit not to exceed, in all, $1,500. The consideration is sufficiently expressed, as has been repeatedly held. (1 Camp., 242, Stadt v. Sill; 9 East, 340, S. C., 10 Wend. 218, Rogers v. Kneeland.)
And as to its being addressed to McElroy, it is apparent on the face of the instrument, it was not expected that the goods would be purchased of him; nor does it purport a promise to him in particular, but the contrary. It is a general letter of credit addressed, through McElroy, a common friend, to the merchants in the city; and the defendant engages in general terms to pay all such debts as T, may contract in the purchase of goods to the amount specified, on the usual credit.
This answers the further objection, that the credit should have been' confined to one house, and not split up into several separate and distinct contracts. The undertaking was limited to no house in particular, but left open to be used as most advantageous to the purchaser, provided he kept within the prescribed amount. The course of dealing in the purchase of a stock of goods would naturally advise the defendant that bills must be made with different houses.
New trial denied.